[Cite as Disciplinary Counsel v. Thompson, ___ Ohio St.3d ___, 2015-Ohio-417.]




                       DISCIPLINARY COUNSEL v. THOMPSON.
 [Cite as Disciplinary Counsel v. Thompson, ___ Ohio St.3d ___, 2015-Ohio-
                                          417.]
   (No. 2013-1262—Submitted February 4, 2015—Decided February 6, 2015.)
                       ON APPLICATION FOR REINSTATEMENT.
                               ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Harold Lee Thompson, Attorney
Registration No. 0033253, last known address in Columbus, Ohio.
        {¶ 2} The court coming now to consider its order of June 12, 2014,
wherein the court, pursuant to former Gov.Bar R. V(6)(B)(3), suspended
respondent for a period of two years with the final 18 months stayed on conditions
and ordered respondent upon reinstatement to complete 18 months of monitored
probation, finds that respondent has substantially complied with that order and
with the provisions of Gov.Bar R. V(24).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that respondent is
placed on probation for a period of 18 months in accordance with Gov.Bar R.
V(21) and consistent with the opinion rendered herein on June 12, 2014.
        {¶ 4} It is further ordered that in accordance with Gov.Bar R.
V(21)(A)(3), on or before 30 days from the date of this order relator shall file with
the clerk of this court the name of the attorney who will serve as respondent’s
monitor. It is further ordered that at the end of respondent’s probationary period,
relator shall file with the clerk of this court a report indicating whether
                             SUPREME COURT OF OHIO




respondent, during the probationary period, complied with the terms of the
probation.
       {¶ 5} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(21)(D). It is further ordered that respondent’s probation shall not be terminated
until (1) respondent files an application for termination of probation in
compliance with Gov.Bar R. V(21)(D), (2) respondent complies with this and all
other orders issued by this court, (3) respondent complies with the Rules for the
Government of the Bar of Ohio, (4) relator files with the clerk of this court a
report indicating that respondent has complied with the terms of the probation,
and (5) this court orders that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          2